[Cite as State ex rel. McGuire v. Abruzzo, 133 Ohio St. 3d 121, 2012-Ohio-4217.]




 THE STATE EX REL. MCGUIRE, APPELLANT, v. ABRUZZO, JUDGE, APPELLEE.
                      [Cite as State ex rel. McGuire v. Abruzzo,
                        133 Ohio St. 3d 121, 2012-Ohio-4217.]
Mandamus—Procedendo—Petition sought to compel a judge to issue a new
        sentencing entry—Court of appeals’ dismissal of petition for writ affirmed.
(No. 2012-0927—Submitted September 12, 2012—Decided September 18, 2012.)
                APPEAL from the Court of Appeals for Preble County,
                                  No. CA2012-03-002.
                               _____________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Dennis B. McGuire, insofar as he requested writs of mandamus and procedendo
to compel appellee, Preble County Court of Common Pleas Judge David N.
Abruzzo, to issue a sentencing entry that constitutes a valid final judgment in his
criminal case. “Neither mandamus nor procedendo will lie to compel an act that
has already been performed.” State ex rel. Lester v. Pepple, 130 Ohio St. 3d 353,
2011-Ohio-5756, 958 N.E.2d 566, ¶ 1. McGuire’s sentencing entry constituted a
final, appealable order although it lacked a specification concerning the manner of
his conviction. State v. Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, 958 N.E.2d
142, paragraphs one and two of the syllabus; State ex rel. Davis v. Ewers, 130
Ohio St. 3d 354, 2011-Ohio-5790, 958 N.E.2d 566, ¶ 1.                    Nor has McGuire
established any violation of his constitutional rights to due process and against ex
post facto laws in applying this precedent to him. See DiCenzo v. A-Best Prods.
Co., Inc., 120 Ohio St. 3d 149, 2008-Ohio-5327, 897 N.E.2d 132, paragraph one
of the syllabus (“An Ohio court decision applies retrospectively unless a party has
contract rights or vested rights under the prior decision”).
                         SUPREME COURT OF OHIO




                                                 Judgment affirmed.
      O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                           __________________
      Dennis B. McGuire, pro se.
                         _____________________




                                    2